Citation Nr: 1534381	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from July 17, 2008, to July 31, 2010, and to a rating in excess of a 30 percent on and after August 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a report of contact, dated in May 2011, the Veteran indicated that he did not desire to appear for a hearing in this matter.  No subsequent request for a hearing is shown by the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 17, 2008, to July 31, 2010, a level V hearing impairment, but none greater, of the right ear and not more than a level III impairment of the left ear is shown.  

2. From August  1, 2010, to the present, not more than level VI hearing of each ear is indicated.  

3.  The schedular criteria are adequate for the evaluation of the impairment resulting from bilateral hearing loss and all indicated manifestations thereof during the period from July 17, 2008, to the present.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 10 percent, but none greater, for bilateral hearing loss from July 17, 2008, to July 31, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87 Diagnostic Code 6100 (2015).

2.  The criteria for the assignment of an initial rating in excess of 30 percent for bilateral hearing loss from August 1, 2010, to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The record includes the Veteran's service treatment and personnel records and records relating to postservice medical examinations and/or treatment.  The Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist as to records retrieval has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record indicates that VA has afforded the Veteran two VA audiological examinations during the period at issue in order to ascertain the nature and severity of his hearing loss.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed and comprehensive as to permit fair and equitable consideration of the merits of the issue presented.  Such examinations are supplemented by records of evaluation and treatment compiled during the course of VA medical care.  Accordingly, further development action relative to the disability herein at issue is otherwise not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Initial Ratings

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Analysis

In this instance, service connection for bilateral hearing loss was established by RO action in January 2009, at which time a 0 percent rating was assigned therefor under DC 6100, effective from July 17, 2008.  This was followed by entry of the Veteran's timely notice of disagreement with the rating assigned and further rating action in May 2012, in which the initial rating was increased from 0 percent to 30 percent, effective from August 1, 2010.  To that end, the issue now before the Board is whether a rating in excess of 0 percent is assignable prior to August 1, 2010, and also whether a rating in excess of 30 percent is for assignment on and after that date.  

For the purpose of rating the Veteran's hearing loss, it is noted that the applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. 38 C.F.R. § 4.85.  Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII. 

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if puretone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 

The Veteran argues that he is entitled to higher initial ratings for his bilateral hearing loss, noting that it has progressed in severity since he filed his claim in July 2008 and that his auditory acuity is poor.  

Of record is medical documentation as to the Veteran's receipt from VA of hearing aids in January 2005 and an accompanying, undated audiogram presumably undertaken at that time.  Such data precede in time the period during which the severity of the Veteran's bilateral hearing loss is herein at issue.  

VA examination in September 2008 affords a basis for the assignment of an initial rating of 10 percent for bilateral hearing loss for the period from July 17, 2008, to July 31, 2010, inclusively, as alleged by the Veteran.  He correctly notes that an exceptional hearing impairment, as outlined in 38 C.F.R. § 4.86(a), is shown, but only as to the right ear, given that the speech reception threshold of the left ear was less than 55 decibels at 1000 Hertz.  Nevertheless, the combination of level V hearing in the right ear and level III hearing on the opposite side warrants a 10 percent evaluation, but none greater, under DC 6100.  Data indicating any greater level of severity during the period from July 17, 2008, to July 31, 2010, is lacking, and, thus, no higher initial rating than 10 percent is for assignment during that earlier period.  

Insofar as the period beginning August 1, 2010, is concerned, a VA examination in August 2011 identified an exceptional hearing impairment pursuant to 38 C.F.R. § 4.86 of both ears.  Audiological testing revealed level VI hearing of each ear, which warrants not more than a 30 percent schedular evaluation under DC 6100.  See 38 C.F.R. § 4.85, Table VII.  No other audiological testing denotes a greater level of hearing impairment during the period from August 1, 2010, to the present. Accordingly, an initial rating in excess of 30 percent is not for assignment during that period.  

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are probative and not incredible, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The audiological data presented warrant an initial 10 percent rating prior to August 1, 2010, but none greater; as for the period on and after August 1, 2010, the data do not permit the assignment of a schedular evaluation in excess of 30 percent at any point in time.  To that extent, the Veteran's contentions that any higher ratings are for assignment remain unsubstantiated.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations of record contain some findings relevant to the impact of the Veteran's hearing on his daily and/or occupational life, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.   A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d at 1280.  

The Board has also considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are primarily those of decreased hearing acuity and some progression in his hearing difficulty since July 2008 are contemplated by the rating criteria.  His use of hearing aids is noted, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria and the evidence as a whole fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

To that end, the record permits assignment of a 10 percent rating for hearing loss prior to August 1, 2010.  A preponderance of the evidence is against the assignment of any rating higher than 10 percent prior to August 1, 2010, or in excess of 30 percent on and after that date.  See Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 136 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial rating of 10 percent, but none greater, for bilateral hearing loss from July 17, 2008, to July 31, 2010, inclusive, is granted, subject to those provisions governing the payment of monetary benefits.  

An initial rating in excess of 30 percent for bilateral hearing loss from August 1, 2010, to the present, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


